DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hiles et al. (US 2016/0320520 A1, cited by Applicant) discloses a means for electrically operating a radiation source (abstract) by altering operational parameters for reliability, useful life, and neutron output (abstract). Hiles monitors a cathode current and/or radiation output of the source wherein a grid current and an ion beam current are constant (i.e. stable) (par. [0247]). Further, in the case of loss of ion beam current in the generator, adjustment of a radiation output estimate is performed (par. [0249], also Fig. 22-24).
With respect to claims 1, 10, and 18, Hiles does not appear to disclose or reasonably suggest: determining whether an oscillation cycle of an ion beam current generated by the downhole neutron generator is stable; after a determination that the oscillation cycle of the ion beam current is stable, determining proportional, integral, and derivative parameters of a proportional- integral-derivative controller that is operable to adjust an amount of power supplied to generate ions; and adjusting a voltage of a reservoir control supply of the downhole neutron generator based on the proportional, integral, and derivative parameters.
Claims 2-9, 11-17, and 19-20 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        28 February 2022